NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                       :
DOROTHY M. STEWART,                    :
                                       :    Civil Action No. 3:18-cv-14923-BRM-LHG
                      Plaintiff,       :
                                       :
              v.                       :
                                       :           OPINION
MEGAN J. BRENNAN, Postmaster           :
General, United States Postal Service  :
                                       :
                      Defendant.       :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion to Dismiss filed by Defendant Megan J. Brennan, Postmaster

General, United States Postal Service (“Brennan” or “Defendant”) seeking to dismiss Plaintiff

Dorothy Stewart’s (“Stewart” or “Plaintiff”) Complaint (the “Complaint”) pursuant to Federal

Rule of Civil Procedure 12(b)(6). (ECF No. 10.) Stewart filed an Opposition to Brennan’s Motion

to Dismiss (ECF No. 13) and Brennan filed a Reply Brief to Stewart’s Opposition to the Motion

to Dismiss. (ECF No. 15). Having reviewed the submissions filed in connection with the motions

and having declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for

the reasons set forth below and for good cause appearing, Defendants’ Motion to Dismiss the

Amended Complaint is GRANTED and the Amended Complaint is DISMISSED WITH

PREJUDICE.

       I.     BACKGROUND

              A. Factual Background

       For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

Amended Complaint as true and draws all inferences in the light most favorable to the plaintiff.
See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also

considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington

Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp.,

82 F.3d 1194, 1220 (1st Cir. 1996)).

        The facts of this action are identical to those of a prior litigation brought by Stewart before

this Court, Stewart v. Brennan, Civ. No. 17-167-BRM-LHG (“Stewart I”), in which this Court

granted Brennan’s Motion to Dismiss. 1 Nevertheless, the Court recites the facts as alleged in the

Complaint in this matter.

        Stewart was formerly employed as a letter carrier for the United States Postal Service

(“USPS”). (ECF No. 1 ¶ 7.) On September 24, 1999, Stewart suffered a work-related injury to her

left knee. (United States Merit Systems Protection Board (“MSPB”) Decision (ECF No. 10-6, Ex.

C at 2).) Stewart’s injury prevented her from fulfilling her duties as a letter carrier, and therefore,

she was reassigned to sedentary duties. (Id. at 2-3.) Due to technological advances in early January

2010, clerical work within Stewart’s restrictions was greatly reduced. (Id. at 3.) Consequently, on

January 14, 2010, Stewart accepted a “modified duty assignment which included 1-2 hours of

casing mail on a particular route, if available, on a daily basis.” (Id.)

        On January 28, 2010, Stewart filed a Notice of Recurrence form 2 with the Office of

Workers’ Compensation Programs (“OWCP”) in which she contended that as of January 14, 2010,

she was “often being sent home due to no work being available, the result of the agency’s [NRP].”



1Notably, the complaint in Stewart I raised the same issues and causes of action as does the
Complaint in this matter, and the two complaints are almost identical verbatim.
2 A Notice of Recurrence form is filed when an employee experiences a recurrence of disability
“mean[ing] . . . an inability to work that takes place when a light-duty assignment made specifically
to accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn.” 20 C.F.R. § 10.5(x).
                                                   2
(Id.) The OWCP accepted the claim on March 8, 2010. (Id.) Stewart began receiving OWCP

benefits on September 25, 2011, however, on November 27, 2011, the OWCP terminated her

benefits because it determined she was capable of returning to her duties as a letter carrier without

restriction. (Id. at 4-5.)

        On November 29, 2012, after Stewart refused to return to her duties as a letter carrier, the

USPS placed her on leave without pay. (Id.) Stewart never reapplied for full status employment

with the USPS, but she did request to return to work within her previous restrictions. (Id. at 5.)

Between January 31 and July 5, 2013, the USPS sent Stewart several notices requesting that she

provide medical documentation to support her absence. (Id. at 6.) On July 8, 2013, the USPS issued

Stewart a 14-day “no time off” suspension for failing to follow its instructions. (Id. at 7.) On July

30, 2013, Stewart submitted her retirement application to the USPS, and she officially retired on

November 29, 2013. (Id.)

                 i.      The Pittman and McConnell Actions

        Pittman fka Walker v. Donahue, EEOC Case No. 541-2008-00188X (the “Pittman

Action”) was an administrative class action in which the Equal Employment Opportunity

Commission’s (“EEOC”) Office of Federal Operations (“OFO”) affirmed class certification of a

national class of employees with disabilities who claimed their hours had been limited due to their

disabilities since 2000. (ECF No. 10-4, Ex. A at 2.) 3 The class period spanned from March 24,

2000 through December 31, 2012. (Id. at 2-3.)

        During this time period, another USPS employee brought a separate action alleging denial

of reasonable accommodations under the National Reassessment Process (“NRP”). (ECF No. 10-



3Specifically, the Pittman Action class consisted of “all permanent rehabilitation employees
whose duty hours have been restricted, from March 23, 2000 . . . allegedly in violation of the
Rehabilitation Act of 1973.” (ECF No. 10-4, Ex. A at 2.)
                                                 3
4, Ex. A at 12.) This administrative class action (the “McConnell Class Action”) was certified to

cover claims alleging the denial of reasonable accommodations under the NRP to disabled USPS

employees from May 5, 2006 through July 1, 2011. (Id.)

               ii.     Stewart’s Administrative and Previous Federal Actions

       On December 17, 2012, Stewart filed a class action mixed case appeal to the MSPB

alleging she was constructively suspended or removed without procedural due process and

discriminated against based on her disabilities. (Id. ¶ 8.) Specifically, Stewart alleges: the USPS

violated her – as well as other class members’ – due process rights to notice and opportunity to

challenge the constructive suspensions and removals; the USPS committed harmful procedural

error adversely affecting Stewart by denying them procedural rights afforded in 5 C.F.R. Part 752;

the USPS violated the Rehabilitation Act and the Americans with Disabilities Act (“ADA”) by

refusing to allow Stewart and other class members the opportunity to work as individuals with

disabilities; and the USPS breached the Privacy Act by violating the privacy rights of Stewart and

other class members. (Id.)

       On June 14, 2010, Stewart signed and submitted a claim form and release (the “Pittman

Release”) asserting her rights to recovery in the Pittman Action. (Pittman Action Claim Form and

Release (ECF No. 10-10, Ex. G).) In the Pittman Release, Stewart indicated, among other things,

that she worked as a “permanent rehabilitation employee” at some points between 2000 to 2012,

during which time her normal work hours were either restricted or denied. (Id.)4 The Pittman




4 The Pittman Release specified, inter alia, that: (1) the claims process is the “sole remedy” for
any claims covered by the Pittman Action; (2) executing the Pittman Release would result in the
surrender of any right to appeal the Pittman Action to the EEOC or “any right . . . to file a civil
action in a federal court related to the claims in the [Pittman Action]; and (3) submitting the
Pittman Release would result in a “permanent and unconditional” release of “all outstanding
claims, complaints, administrative complaints, or appeals . . . arising from any restriction of [] duty
                                                  4
Action settled on April 3, 2014, thereby “fully and finally resolv[ing] the claims of the potential

class members regarding the challenged practice.” (ECF No. 10-6, Ex. C at 7-8.) Furthermore, the

Pittman Action settlement also prohibited the right to an “opt out” from the class action. (Id.)

       In a decision issued on October 28, 2014, which became final on January 2, 2015, the

MSPB Administrative Judge dismissed Stewart’s appeal on jurisdictional grounds due to her status

as a class member in the Pittman Action. (ECF No. 1 ¶ 11; ECF No. 10-6, Ex. C at 2.)5 Similarly,

on June 12, 2015, the EEOC dismissed Stewart’s EEO complaint determining that it was subsumed

by the Pittman Action. (ECF No. 10-11, Ex. H.)

       On January 10, 2017, Stewart filed a civil action before this Court against Brennan, Stewart

I, seeking to initiate a class action against the USPS for disability discrimination despite the

Pittman Action settlement. (Civil No. 17-167, ECF No. 1.) On June 30, 2017, Brennan filed a

Motion to Dismiss Stewart’s complaint arguing, inter alia, that the Pittman Action settlement

precluded any recovery to Stewart. (Civil No. 17-167, ECF No. 11.) On March 19, 2018, this Court

issued an Opinion and Order granting Brennan’s Motion to Dismiss and dismissing the complaint

with prejudice. (Civil No. 17-167, ECF Nos. 18 & 19.) On April 16, 2018, Brennan filed a Motion

for Reconsideration of this Court’s March 19, 2018 Opinion and Order (Civil No. 17-167, ECF

No. 20), which this Court denied via an Opinion and Order issued on September 18, 2018. (Civil

No. 17-167, ECF Nos. 25 & 26.) On October 11, 2018, Stewart filed a Notice of Appeal to the



hours by the USPS between March 24, 2000 and December 31, 2012,” which are alleged to violate
the Rehabilitation Act. (ECF No. 10-10, Ex. G.)
5 Stewart was given until January 2, 2015 to filed a Petition of Review (“PFR”) to appeal the
MSPB’s decision. (ECF No. 10-12, Ex. I at ¶ 2.) Ultimately, Stewart’s PFR was dismissed as
untimely filed. (Id. at ¶ 6.) Thereafter, Stewart filed a complaint with the National EEO
Investigative Services Office (“NEEISO”). (ECF No. 10-13, Ex. J.) On May 23, 2016, the NEEISO
dismissed Stewart’s complaint on the grounds that it was identical to her previously filed EEO
complaint. (ECF No. 10-15, Ex. L.)
                                                 5
Third Circuit Court of Appeals of this Court’s Opinions and Orders dismissing the complaint in

Stewart I and denying her Motion for Reconsideration. (Civil No. 17-167, ECF No. 27.) Stewart’s

appeal is still pending.

                B. Procedural History

        On October 12, 2018, Stewart filed the Complaint against Brennan repeating many of the

same allegations from the complaint in Stewart I verbatim. (ECF No. 1.) The Complaint does not

explicitly recite causes of action, but asserts Stewart’s claims are not subsumed by the Pittman or

McConnell Actions and “seeks a jury trial with de novo review of the discrimination claims and

review of the non-discrimination claims under the controlling evidentiary standards.” (ECF No. 1

¶¶ 44-45.)

        On February 15, 2019, Brennan filed a Motion to Dismiss the Complaint. On March 22,

2019, Stewart filed an Opposition to Brennan’s Motion to Dismiss (ECF No. 13) and on March

29, 2019, Brennan filed a Reply Brief to Stewart’s Opposition to the Motion to Dismiss. (ECF No.

15).

        II.     LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of

Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citations omitted). However, the plaintiff’s “obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A



                                                  6
court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan,

478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.



                                                  7
       While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

       III.    DECISION

       Defendants argue the Complaint should be dismissed as Stewart’s claims are barred by the

doctrine of res judicata, or in the alternative, because her claims are subsumed by the class action

settlement in the Pittman Action, from which Stewart has failed to distinguish her claims. (ECF

No. 10-2 at 17-27.) Additionally, Brennan argues the Complaint should be dismissed as,

notwithstanding the Pittman Action settlement, the exclusive remedy for Stewart’s allegations of

disability discrimination is an action under the Rehabilitation Act, and Stewart has only pled

violations of the ADA. (Id. at 28-29.) Stewart argues that res judicata is inapplicable in this matter

as there has “never been a full, final and unappealable adjudication that Stewart is a Pittman class

member.” (ECF No. 13 at 2-3.)

       The doctrine of res judicata bars plaintiffs from bringing causes of action that were already

adjudicated in an earlier action between two parties or that could have been determined in an earlier

action. Watkins v. Resorts Int’l Hotel & Casino, Inc., 591 A.2d 592, 597 (N.J. 1991). “Res judicata,

or claim preclusion, is a court-created rule that is designed to draw a line between the meritorious

claim on the one hand and the vexatious, repetitious and needless claim on the other.” Purtner v.

Heckler, 771 F.3d 682, 689-90 (3d Cir. 1985) (footnote and citation omitted). The doctrine “bars



                                                  8
a party from initiating a second suit against the same adversary based on the same ‘cause of action’

as the first suit.” Duhaney v. Atty. Gen. of U.S., 621 F.3d 340, 347 (3d Cir. 2010) (citing In re

Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008)). “A party seeking to invoke res judicata must

establish three elements: ‘(1) a final judgment on the merits in a prior suit involving (2) the same

parties or their privies and (3) a subsequent suit based on the same cause of action.’” Id. (quoting

In re Mullarkey, 536 F.3d at 225). “The doctrine of res judicata bars not only claims that were

brought in a previous action, but also claims that could have been brought.” In re Mullarkey, 536

F.3d at 225 (citing Post v. Hartford Ins. Co., 501 F.3d 154, 169 (3d Cir. 2007)).

       Here, the Complaint does nothing more than re-litigate matters raised in both the complaint

in Stewart I as well as in the Pittman Action, from which Stewart is barred from seeking relief

from this Court. The elements necessary to invoke res judicata are clearly satisfied in this instance:

a final judgment on the merits was rendered in Stewart I; the parties are identical; and this

Complaint, although worded slightly differently at times, concerns the exact same conduct and

causes of action as does Stewart I. Indeed, Stewart even explicitly seeks to re-litigate Stewart I,

including allegations in the Complaint that her claims in Stewart I were “viable” and should not

have been dismissed. (ECF No. 1 ¶¶ 17, 19, 22, 44-45.) Furthermore, Stewart readily admits that

she filed her “Claim for Individual Relief” in the McConnell Action “purely as a protective

measure,” as Stewart I is the main event regarding her claims of disability discrimination against

the USPS. (ECF No. 1 ¶¶ 22, 44.) Accordingly, Stewart’s suit is barred by the doctrine of res

judicata.6

       As this Court has determined that Stewart’s suit is precluded by res judicata, it need not




6 Stewart’s “protective” claim submitted in the McConnell Action asserts the identical disability
claim as in the Pittman Action and as analyzed by this Court in Stewart I. (ECF No. 10-8, Ex. E.)
                                                  9
analyze Brennan’s additional arguments that Stewart’s claims are subsumed by the Pittman Action

and that, in the absence of the Pittman Action, her exclusive remedy would have been an action

pursuant to the Rehabilitation Act. Nevertheless, this Court notes that it explicitly held in Stewart

I that Stewart’s claims are indeed subsumed by the Pittman Action. (Civil No. 17-167, ECF No.

18 at 6-7.) Accordingly, Brennan’s Motion to Dismiss the Complaint is GRANTED.

       IV.     CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED and the

Complaint is DISMISSED WITH PREJUDICE.



Date: September 4, 2019                               /s/ Brian R. Martinotti___________
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
